

Exhibit 10.1
 

[Pall Corporation Letterhead]         August 3, 2011


Lawrence D. Kingsley

 

Dear Larry:
 
On behalf of Pall Corporation (“Pall” or “Company”), I am delighted to offer you
the position of President and Chief Executive Officer of Pall as outlined in
this letter below (this “Agreement”). You will report to our Board of Directors
(the “Board”), and have the duties and responsibilities normally associated with
your position. If you accept this offer, your first day of work at Pall’s
corporate headquarters in Port Washington, New York, will be at the earliest
mutually agreeable date (your “Start Date”). The Board will elect you as a
Director as soon as practicable (but not more than 5 business days) after your
Start Date and will nominate you for re-election to the Board at the December
2011 annual shareholders meeting and respecting each annual meeting thereafter
during your employment. Certain terms used in this Agreement are defined as set
forth in Exhibit A or, where noted, defined in Company employee benefit and
incentive plans.
 
1. Base Salary. Your base salary will be $950,000 per annum, payable in
accordance with Pall’s normal payroll practices. Your base salary will be
reviewed annually, for increase (but not decrease) in the Board’s discretion,
and otherwise in accordance with Pall’s normal practice for the named executive
officers of Pall (“NEOs”). Any reference in this Agreement to your “base salary”
shall refer to such base salary amount as may have been most recently so
increased.
 
2. Bonus. You will be eligible for an annual bonus under the executive bonus
plan applicable to NEOs in accordance with the Company’s bonus practices for its
NEOs. Your bonus target, as a percentage of your base salary, will be 125% and
your maximum bonus target percentage will be 200%. The Compensation Committee
determines the performance criteria for bonus percentages and for your first
fiscal year of employment ending July 31, 2012, the target bonus for you shall
be 125% of your base salary, prorated based on the number of days employed
during that fiscal year.
 
3. Long-Term Equity Incentives.
 
     A. 2011 Initial Long-Term Equity Awards. As soon as practicable (but not
more than 5 business days) after your Start Date, the Compensation Committee
(“Committee”) will grant you the following long-term equity awards under the
Company’s 2005 Stock Compensation Plan (the “Stock Plan”):
 

--------------------------------------------------------------------------------

 

     (i) a Non-Qualified Stock Option1 (as defined under the Stock Plan) to
purchase shares of the Company’s common stock (“Initial Option”), having such
terms and conditions as the Company and you have agreed in connection with this
Agreement including, without limitation, (a) an exercise price per share equal
to the Fair Market Value (as defined in the Stock Plan) of a share of Company
common stock on the Date of Grant (as defined in the Stock Plan), (b) vesting
(except as provided below) in equal annual installments on each of the first
four anniversaries of the Start Date and a seven-year option term, (c) becoming
fully vested and exercisable for one year upon an Involuntary Termination
(defined below) or a termination of your employment due to your death or
Disability, (d) becoming fully-vested and exercisable in connection with the
occurrence of a Change in Control (which for all purposes under this Agreement
is defined in the Stock Plan and the applicable award agreements, but
disregarding any determination by the Board under the proviso set forth in such
Stock Plan definition and in Section 12(b) of the Stock Plan that no Change of
Control shall be deemed to have occurred), and (e) except as provided above, in
the event of your termination of employment without Good Reason (and at a time
during which circumstances for an involuntary termination for Cause do not
exist), the Initial Option, to the extent then vested and exercisable, shall be
exercisable for 90 days following the date of such termination; and
 
     (ii) Restricted Units2 (as defined in the Stock Plan) becoming immediately
payable, upon vesting of the Restricted Units, on the basis of one share of
Company Common Stock for each such vested Restricted Unit (plus any vested
related Dividend Equivalent Units as provided in the Stock Plan) (“Initial
Restricted Units”), such Initial Restricted Unit award to have such terms and
conditions as the Company and you have agreed in connection with this Agreement.
All of the Initial Restricted Units will become vested on the earliest to occur
of the following dates: (a) the fourth anniversary of your Start Date, provided
that such date is prior to your termination of employment with the Company and
its Affiliates; (b) the date of your death, Disability, or Involuntary
Termination; or (c) the date on which a Change in Control occurs. Except as set
forth in the preceding sentence, the Initial Restricted Units shall be
immediately forfeited in the event that your employment terminates prior to the
fourth anniversary of your Start Date for Cause or without Good Reason.
 
     B. Annual Long-Term Equity Awards. You will be eligible for annual
long-term incentive awards under the Stock Plan (or successor plan) at such
times and from time to time after your Start Date as the Company grants such
awards to other NEOs. Your annual award to be made during 2012 shall have a
target value of not less than $4 million determined pursuant to the Company’s
procedures for awards to NEOs. The amount, form and terms and conditions of each
such award shall be determined by the Committee in its sole discretion.
 
4. Transition Grants. To compensate you for the value of unvested equity grants
with your previous employer, as soon as practicable (but not more than 5
business days) after your Start Date, the Committee will also grant you the
following long-term equity awards under the Stock Plan:

____________________
 
1 Actual number of Initial Stock Options to be awarded will be equal to a
$2,000,000 target value determined on the Start Date pursuant to the Company’s
procedures for awards to NEOs rounded up to the nearest 100 stock options. 
2 Actual number of Initial Restricted Units to be awarded will be equal to
$2,000,000 divided by the Pall closing stock price on the Start Date, rounded up
to the nearest 100 restricted stock units.
 
2
 

--------------------------------------------------------------------------------

 

     A. a Non-Qualified Stock Option to purchase 307,000 shares of the Company’s
common stock (“Transition Option”), having such terms and conditions as the
Company and you have agreed in connection with this Agreement including, without
limitation, (a) an exercise price per share equal to the Fair Market Value of a
share of Company common stock on the Date of Grant, (b) vesting (except as
provided below) in equal annual installments on each of the first four
anniversaries of your Start Date and a seven-year option term, (c) becoming
fully vested and exercisable for one year upon an Involuntary Termination or a
termination of your employment due to your death or Disability, (d) becoming
fully-vested and exercisable in connection with the occurrence of a Change in
Control, and (e) in the event of your voluntary termination of employment
without Good Reason (and at a time during which circumstances for an involuntary
termination for Cause do not exist), the Transition Option, to the extent then
vested and exercisable, shall be exercisable for 90 days following the date of
such termination; and
 
     B. 198,000 Restricted Units becoming immediately payable, upon vesting of
the Restricted Units, on the basis of one share of Company Common Stock for each
such vested Restricted Unit (plus any vested related Dividend Equivalent Units
as provided in the Stock Plan) (“Transition Restricted Units”), such Transition
Restricted Unit award to have such terms and conditions as the Company and you
have agreed in connection with this Agreement. Fifty percent (50%) of the
Transition Restricted Units will become vested on the earliest to occur of the
following dates: (a) the second anniversary of your Start Date, provided that
such date is prior to your termination of employment with the Company and its
Affiliates; (b) the date of your death, Disability, or Involuntary Termination;
or (c) the date on which a Change in Control occurs. Except as set forth in the
preceding sentence, fifty percent (50%) of the Transition Restricted Units shall
be immediately forfeited in the event that your employment terminates prior to
the second anniversary of your Start Date for Cause or without Good Reason. The
remaining fifty percent (50%) of the Transition Restricted Units will become
vested on the earliest to occur of the following dates: (a) the fourth
anniversary of your Start Date, provided that such date is prior to your
termination of employment with the Company and its Affiliates; (b) the date of
your death, Disability, or Involuntary Termination; or (c) the date on which a
Change in Control occurs. Except as set forth in the preceding sentence, such
remaining fifty percent (50%) of the Transition Restricted Units shall be
immediately forfeited in the event that your employment terminates prior to the
fourth anniversary of your Start Date for Cause or without Good Reason.
 
5. Sign-On Bonus. Promptly after your Start Date, the Company will pay you a
lump sum sign-on cash bonus in the amount of $1,500,000. The sign-on bonus will
be subject to recapture by the Company if you are involuntarily terminated by
the Company for Cause or your employment terminates without Good Reason
(provided, no recapture shall be required in the event of an Involuntary
Termination or if your employment terminates due to death or Disability) as
follows: (A) one hundred percent (100%) if such termination occurs within one
(1) year of your Start Date; and (B) fifty percent (50%) if such termination
occurs within two (2) years of your Start Date.
 
3
 

--------------------------------------------------------------------------------

 

6. Benefits. You will be eligible to participate in the health and welfare
benefit programs as are available from time to time to all current and
newly-hired Pall Corporate Office senior executives, including the executive
relocation program. In recognition of your prior experience, you will be
entitled to four (4) weeks of vacation per year.
 
In addition, you will be eligible to participate in any Pall retirement plans
applicable to NEO’s. Under our Supplementary Pension Plan (or under a plan
providing supplementary pension benefits for you equivalent to the benefits
provided under the Supplementary Pension Plan), you will be vested once you have
worked for Pall continuously to age 55, and your benefit at age 55 will be
7/12th’s of a normal benefit level as defined in the Supplementary Pension Plan
based on your final average pay as of that date and the benefit adjustments as
provided in the plan. For every year beyond age 55 that you are employed, your
final retirement benefit will increase by 1/12th of a full normal benefit, until
you reach at 60 when you will be 100% vested in a full normal benefit as defined
in the Plan; provided, however, that notwithstanding any other provision of the
Supplementary Pension Plan to the contrary, in the event of your death,
Disability or Involuntary Termination prior to seventh anniversary of your Start
Date you shall be fully vested in the following annual supplementary pension
benefit payable in the form of a single life annuity at age 60 regardless of
your level of compensation on the date of termination of employment: (A) for
your death, Disability or Involuntary Termination that occurs prior to the end
of the second anniversary of your Start Date, $139,233, (B) for your death,
Disability or Involuntary Termination that occurs on or after the second
anniversary of your Start Date but prior to the end of the fourth anniversary of
your Start Date, $208,849, (C) for your death, Disability or Involuntary
Termination that occurs on or after the fourth anniversary of your Start Date
but prior to the end of the sixth anniversary of your Start Date, $278,466, and
(D) for your death, Disability or Involuntary Termination that occurs on or
after the sixth anniversary of your Start Date but prior to the date you attain
age 55, $348,082. You will be entitled to receive any such vested retirement
benefits in such form as you elect, in accordance with the Supplementary Pension
Plan, on or after you reach age 60.
 
7. Termination of Employment. In the event of an Involuntary Termination prior
to a Change in Control, you will receive (A) severance in an aggregate amount
that is equal to the sum of (x) two times your then annualized base salary and
(y) two times your target bonus amount, paid ratably over twenty-four (24)
months, (B) reimbursement of any COBRA premiums paid by you for the period of
your COBRA eligibility, and (C) your Initial Options and Transition Options and
Initial Restricted Units and Transition Restricted Units shall be treated as
provided above and in the applicable award agreements. Payment of such amounts
shall be contingent upon your execution of a general release of claims against
the Company and its Affiliates in such form as the Company shall customarily
require (and your not revoking such release) within 30 days of such Involuntary
Termination (which shall include a lump sum for the amount accruing from the
date of termination through the date of such initial payment). In the event of
an Involuntary Termination within twelve (12) months after a Change in Control,
you will be paid and/or provided the same payments and benefits as are set forth
in clauses (A) and (B) above, except that you will receive three times your base
salary and three times your target bonus amount, in a lump sum (provided that
such Change in Control satisfies Internal Revenue Code Section 409A(a)(2)(A)(v),
otherwise in ratable installments as provided above), within 5 business days
after you have executed and not revoked a general release of claims against the
Company in such form as the Company shall customarily require, provided that
such release is executed and not revoked within 30 days of such Involuntary
Termination. Any termination of your employment would be documented using Pall's
customary forms covering non-disclosure, non-compete, non-disparagement,
confidentiality and general release terms and conditions.
 
4
 

--------------------------------------------------------------------------------

 

8. Other Matters.
 
     A. You will devote your full business efforts and time to the Company;
provided, you may serve on one other corporate board of directors, and such
charitable and other non-profit boards as you may pursue, which do not interfere
with your duties and with the prior consent of the Board (which consent shall
not be unreasonably withheld).
 
     B. Pall has a number of well recognized policies and procedures, primarily
relating to business conduct, confidentiality, disparagement, conflicts of
interest and cooperation, all of which you acknowledge and will adhere to.
 
     C. You recognize that you are an “at-will employee” and either of us may
end that relationship at any time, with or without Cause and with or without
advance notice, subject to your entitlement to certain payments, rights and
benefits under certain circumstances as provided above, provided that you shall
give the Company at least ninety (90) days’ written notice of any voluntary
resignation.
 
     D. You will be fully indemnified and held harmless for all acts and
omissions to act to fullest extent permissible under the Company’s charter,
by-laws and applicable law. You also will be provided with director’s and
officer’s liability insurance coverage to the same extent as other members of
the Board. Such indemnification, and liability insurance coverage to the extent
provided to active Board members, will continue following any termination of
your employment for such period as you may be subject to liability for such acts
or omissions occurring during your employment or Board service to the same
extent as other former members of the Board.
 
     E. This Agreement may not be changed unless you and Pall’s Board agree to
do so in writing. Any notifications to either you or Pall shall be given
promptly and in writing. The Company shall assign this Agreement and its rights,
together with its obligations hereunder, to any person or entity which is a
successor in interest to substantially all of the business operations of the
Company (and for which purpose all references to the “Company” shall refer to
such successor). Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. In the event of your death, all unpaid amounts payable to you
immediately prior to your death shall be paid to the representative of your
estate.
 
     F. This Agreement shall be interpreted under, and governed by, the laws of
New York without regard to conflict of law principles.
 
     G. You have told us that you are free to sign this Agreement and work for
Pall as its Chief Executive Officer as of your Start Date without any
restrictions.
 
5
 

--------------------------------------------------------------------------------

 

     H. The provisions of Exhibit B hereto shall apply with respect to the
governance of this Agreement in compliance with Section 409A of the Internal
Code of 1986, as amended (“Code”).
 
     I. Any provision of this Agreement or any other compensation plan, program
or agreement to which you are a party or under which you are covered to the
contrary notwithstanding, you will not be entitled to any gross-up or other
payment for so-called “golden parachute” excise taxes that you may owe pursuant
to Section 4999 of the Code. In the event that any severance or other benefits
otherwise payable to you (i) constitute “parachute payments” within the meaning
of Section 280G of the Code, and (ii) but for this Section 8(I) would be subject
to the excise tax imposed by Section 4999 of the Code, then such benefits
hereunder and under such other plans, programs and agreements shall be either
(x) delivered in full, or (y) delivered as to such lesser extent which would
result in no portion of such benefits being subject to excise tax under Section
4999 of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax imposed by Section 4999 of the Code (and any equivalent state or local
excise taxes), results in the receipt by you on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
you otherwise agree in writing, any determination required under this Section
8(I) will be made in writing by independent public accountants as the Company
and you agree (the “Accountants”), whose determination will be conclusive and
binding upon the Company and you for all purposes. For purposes of making the
calculations required by this Section 8(I), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and you agree to furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision. Any reduction in payments and/or
benefits required by this provision shall occur in the following order: (1)
reduction of cash payments, beginning with payments scheduled to occur soonest;
(2) reduction of vesting acceleration of equity awards (in reverse order of the
date of the grant); and (3) reduction of other benefits paid or provided to you.
 
     J. The Company will pay your reasonable professional fees incurred to
negotiate and prepare this Agreement and all related agreements hereunder not to
exceed $25,000.
 
We look forward to your joining us and hope that you find your employment with
the Company enjoyable and professionally rewarding.
 
6
 

--------------------------------------------------------------------------------

 

Very truly yours,
 
/s/ Katharine L. Plourde
 
Katharine L. Plourde
Director and Chairman of the Nominating/Governance Committee of the Board of
Directors, Pall Corporation
 
I accept this offer of employment with the Company and agree to the terms and
conditions outlined in this Agreement.
 

/s/ Lawrence D. Kingsley   NAME:  Lawrence D. Kingsley   DATE:   August 4, 2011
 


7
 

--------------------------------------------------------------------------------

 

EXHIBIT A
DEFINITIONS
 
(A) “Cause” shall mean: (i) any material breach by you of this Agreement, the
Company’s Code of Ethics (or successor policy), the Company’s Insider Trading
Policy, or the Confidentiality, Non-Disclosure, Non-Solicitation, Non-Compete
and Intellectual Property Agreement, (ii) conviction of, or the entry of a plea
of guilty or no contest to, a felony or any other crime that causes the Company
or any of its subsidiaries public disgrace or disrepute, or materially and
adversely affects the Company’s or its subsidiaries’ operations or financial
performance or the relationships the Company or any of its subsidiaries has with
its customers, (iii) willful misconduct having or likely to have, in the good
faith opinion of the Board, a material adverse impact on the Company or its
subsidiaries, either economically or by reputation; (iv) alcohol abuse or use of
controlled drugs other than in accordance with a physician’s prescription; (v)
refusal to perform any lawful, material obligation or fulfill any material duty
to the Company or any of its subsidiaries (other than due to disability), which
refusal, if curable, is not cured within fifteen (15) days after delivery of
written notice thereof; or (vi) material violation of the Company’s employment
policies, including policies regarding harassment or discrimination. For all
purposes hereunder, no act or omission to act shall be “willful” if conducted in
good faith or with a reasonable belief that such act or omission was in the best
interests of the Company.
 
(B) “Disability” shall mean: your inability, due to physical or mental
incapacity, to substantially perform your duties and responsibilities for a
period of one hundred twenty (120) days in any consecutive 12-month period.
 
(C) “Good Reason” shall mean the occurrence of any of the following without your
written consent: (i) any material breach by the Company of this Agreement or any
agreement referred to under this Agreement; (ii) any material reduction of your
authority, duties or responsibilities (including reporting responsibilities);
(iii) a reduction by the Company of your Base Salary or target bonus percentage;
(iv) the relocation of the principal executive offices of the Company to a
location more than fifty (50) miles from its location immediately prior to such
relocation and such relocation increases the distance from your residence at the
time of relocation to the executive office by a material amount; (v) a change of
your position to something other than Chief Executive Officer of the Company (or
its ultimate parent operating company in the event of a Change in Control); (vi)
a requirement that you report to anyone other than reporting exclusively and
directly to the Board (or its ultimate parent operating company board in the
event of a Change in Control); (vii) a failure of the Board to re-nominate you
as a member of the Board; or (viii) a failure of a successor in interest to
substantially all of the business operations of the Company to assume the
Company’s obligations under this Agreement; provided, that the foregoing events
shall not be deemed to constitute Good Reason unless you shall have notified the
Board (or the ultimate board, as the case may be) in writing of the occurrence
of such event(s) within ninety (90) days of your knowledge of such occurrence
and the Board (or the ultimate board, as the case may be) shall have failed to
have cured or remedied such event(s) within thirty (30) business days of its
receipt of such written notice and termination occurs within ninety one hundred
and eighty (180) days of the event.
 
(D) “Involuntary Termination” means either (i) the termination of your
employment by the Company other than for Cause and other than due to your death
or Disability, or (ii) your resignation due to Good Reason.
 
8
 

--------------------------------------------------------------------------------

 

EXHIBIT B
SECTION 409A
 
Anything in this Agreement to the contrary notwithstanding:
 
(A) The parties intend that all payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations promulgated thereunder
(collectively “Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted in a manner in compliance therewith. To the
extent that any provision hereof is modified in order to comply with Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
you and the Company of the applicable provision without violating the provisions
of Section 409A.
 
(B) No amount shall be payable pursuant to Sections 3(A)(ii), 4(B) or 7 or
otherwise upon a termination of your employment unless such termination
constitutes a “separation from service” with the Company under Section 409A. To
the maximum extent permitted by applicable law, amounts payable to you pursuant
to such Sections herein shall be made in reliance upon the exception for certain
involuntary terminations under a separation pay plan or as short-term deferral
under Section 409A. To the extent any amounts payable upon your separation from
service are nonqualified deferred compensation under Section 409A, and if you
are at such time a “specified employee” thereunder, then to the extent required
under Section 409A payment of such amounts shall be postponed until six (6)
months following the date of your separation from service (or until any earlier
date of your death), upon which date all such postponed amounts shall be paid to
you in a lump sum, and any remaining payments due under the Agreement shall be
paid as otherwise provided herein. The determination of whether you are a
specified employee at the time of your separation from service shall made by the
Company in accordance with Section 409A.
 
(C) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute nonqualified deferred compensation, (i) all expenses or
other reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you, (ii) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (ii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
 
(D) For purposes of Section 409A, your right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company. Any other provision of this Agreement to the contrary
notwithstanding, in no event shall any payment or benefit under this Agreement
that constitutes nonqualified deferred compensation for purposes of Section 409A
be subject to offset by any other amount unless otherwise permitted by Section
409A.
 
(E) To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, such payments shall be made or commence, as
applicable, on January 15 (or any later date within five (5) business days after
the release becomes irrevocable) of such later taxable year and shall include
all payments that otherwise would have been made before such date, subject to
your executing and not revoking the release agreement within the time periods
specified in this Agreement.
 
9
 

--------------------------------------------------------------------------------